DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2022 has been entered.
Applicant’s response filed 3/1/2022 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Abstract
2.	The abstract remains objected to given the abstract filed in the response after-final was not entered (the entire response was considered as best as possible given there was an AFCP request; however, it was not entered).  The abstract previously filed on 1/14/2022 should be resubmitted.  
The abstract is objected to because it is not a concise statement of the technical disclosure of the patent and does not include that which is new in the art to which the invention pertains (i.e., the abstract is presently drawn to the non-elected embodiments and says nothing of the ratios C1 and C2).  Correction is required.  Amendments to the abstract to include the features presented in P34 of the PGPUB (and keeping to the 500 character limit) would obviate the objection.  See MPEP § 608.01(b).

Specification & Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first through fourth regions of each of the anode and cathode must be shown or the feature(s) canceled from the claim(s).    No new matter should be entered.  
It is noted that the anode and cathode should be presented as separate figures with no relation to one another given the disclosure does not detail this relationship.  Corresponding reference numerals should be added to each of the drawings and the specification with language presented within the specification that matches the claim language for proper antecedent basis purposes so long as no new matter is entered.  Note the following [37 CFR 1.75(d)(1) and MPEP § 608.01(o)]:
The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. See MPEP § 2111.01 and § 2173.05(a).
Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted.
New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. 

, the specification is currently objected to as well for failing to provide at least appropriate reference numerals to the claimed details now shown in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
4.	The rejections of claim 17, and thus dependent claims 18-20, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendments filed.

5.	Claims 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
	Claim 17 has been amended to require an anode having a first anode region, a second anode region, and an uncoated region; and a cathode having a first cathode region, a second cathode region, and an uncoated region.  Claims 19-22 then recite additional regions (third and/or fourth cathode and/or anode regions).  It is not clear that this is supported by the disclosure.  For example, claim 17 for the cathode requires a first cathode region, a second cathode region, an uncoated region, and then claim 20 requires a third cathode region and a fourth cathode region.  The disclosure does not appear to support what would be a total of five distinct regions as presented.  The same is true of claims 21 and 22:  it appears that what is referred to as the “fourth” anode/cathode region in claims 21 and 22, respectively, may actually be the uncoated region.  The Examiner cannot find support within the instant disclosure for all of the regions in any of the drawings (features not illustrated), and the specification does not appear to support all of the claimed regions as recited and in conjunction.   MPEP § 608.01(o) notes that the use of a confusing variety of terms for the same thing should not be permitted.  It is not clear to the Examiner if the “uncoated regions” are the same as the “fourth” regions.  
	Appropriate explanation and/or correction is required.  

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 20 recites the limitation of “the fourth cathode region” in line 6.  There is insufficient antecedent basis for this limitation (Applicant deleted “a fourth cathode region” from line 2).
	Appropriate correction is required.  

8.	Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a third anode region (claim 21) and a third cathode region (claim 22).
	Claim 17 presents an anode having a first anode region, a second anode region, and an uncoated region.  Claim 21 then recites a fourth anode region such that the claims omit the essential element of a third anode region such that there exists a fourth anode region.
	Claim 17 presents a cathode having a first cathode region, a second cathode region, and an uncoated region.  Claim 22 then recites a fourth cathode region such that the claim omit the essential element of a third cathode region such that there exists a fourth cathode region.
	Appropriate correction is required.  It is noted that it is not clear if there is support for all of the regions presented or if the claimed “fourth” regions are one in the same as the uncoated regions of claim 17 and not claimed appropriately (see rejection under 35 U.S.C. 112(a)/first paragraph).  

Claim Rejections - 35 USC § 102
9.	The rejection of claims 17-20 under 35 U.S.C. 102(a)(1) as being anticipated by Takahata et al. (US 2014/0248528) is withdrawn in view of the amendments filed.

10.	The rejection of claims 17-20 under 35 U.S.C. 102(a)(1) as being anticipated by Fujii et al. (US 2018/0366786) is maintained and updated in view of the amendments filed.  Newly added claims 21-22 are also rejected under this heading.
Regarding claim 17, Fujii teaches a lithium secondary battery (entire disclosure) comprising [*note that cathode = positive electrode, and anode = negative electrode and are used concurrently and interchangeably):
	a positive electrode 10, the positive electrode being formed to have a positive electrode active material layer 12 of uniform thickness (P28) in some embodiments (see Figs. 4 & 6; Fig. 4 is partially reproduced below):

    PNG
    media_image1.png
    186
    358
    media_image1.png
    Greyscale

For sake of convenience, the negative electrode of Fig. 2 is utilized with Examiner-added annotations of the reference numerals for the positive electrode 10 to shown what the taught positive electrode 10 having a positive electrode active material 12 of uniform thickness looks like in conjunction with the labels for the different sections 121, 124 for ease of explanation: 	

    PNG
    media_image2.png
    132
    420
    media_image2.png
    Greyscale

	Fujii further teaches that the negative electrode active material layer may be formed to have different thicknesses depending on the applied part (P36; illustrated in Fig. 7):

    PNG
    media_image3.png
    162
    366
    media_image3.png
    Greyscale

Thus, the disclosure explicitly teaches the positive electrode being formed to have a positive electrode active material layer of uniform thickness (P28, Fig. 4, 6; edited Fig. 2 reproduced above), and the negative electrode may be formed to have different thicknesses as shown in Fig. 7.  These teachings result in the following construct shown below (Figs. 2, 4, 6, 7):

    PNG
    media_image2.png
    132
    420
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    162
    366
    media_image3.png
    Greyscale

	

an anode 30, the anode comprising an anode substrate 31 having a first anode region 321, a second anode region 324 and an uncoated region of the anode substrate 31 (illustrated) in sequence, wherein a surface of the anode substrate 31 is coated with a first anode active material to form the first anode region 3215Application No.: 16/534,191Docket No.: P210416US00 and coated with a second anode active material 324 to form the second anode region (Fig. 7; P29-36), a thickness of the second anode region 324 being less than a thickness of the first anode region 321 (Fig. 7),
wherein a value C1 comprises a ratio of a direct current resistance value RA1 of the first anode region 321 to a direct current resistance value RC1 of the first cathode region 121;
wherein a value C2 comprises a ratio of a direct current resistance value RA2 of the second anode region 324 to a direct current resistance value RC2 of the second cathode region 124; and  
wherein C2 < C1.
The above intrinsically hold true given RC1 and RC2 of the first and second cathode regions (121 and 124), respectively, have the same composition and thickness/length and thus have the same resistance value “X” such that RC1 equals RC2 (thus the denominators in C-1 and C2 ratios is equivalent to some value X) given direct current resistance is directly dependent upon the material and length/thickness of an entity.  The first anode region 321 and second anode region 324 have the same composition but different thicknesses (P36; Fig. 7) such that the RA1 of A2 of the second anode region 324 given it has a larger thickness (resistance directly depends upon thickness such that RA1 > RA2).  Thus, RA1/X (or C1) > RA2/X (or C2) given RA1 > RA2.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Regarding claim 18, Fujii teaches wherein a direct current resistance value of RA2 of the second anode region 324 is intrinsically less than a direct current resistance value RA1 of the first anode region 321 as detailed above given the difference in thicknesses (i.e. lengths), wherein direct current resistance is directly dependent upon the thickness/length of the conductor:

    PNG
    media_image3.png
    162
    366
    media_image3.png
    Greyscale

*Note that in addition to section 324, the portion to the right of this that is even thinner can be relied upon (within the overall confines of 322 less section 324, or alternatively the whole region 322).  

As illustrated above, the difference in thicknesses/lengths, which directly correlates to the obtained direct current resistance value, is such that it appears intrinsic that section 324 (or 322 less 324) (“second anode region”) would have a value less than or equal to 98% of a direct current resistance value RA1 of the first anode region 321.   For example, region 322 is 50% of the overall thickness/length of region 321 and would thus intrinsically have a DC value that is 50% of a DC value RA1 of region 321.  A reference which is silent about a claimed invention’s In re Robertson, 49 USPQ2d 1949 (1999).  
Regarding claim 19, Fujii teaches the anode 30 further comprises a third anode region (region that is 322 less 324 as shown in Fig. 7) between the second anode region 324 and the uncoated region of the anode substrate, wherein a direct current resistance value RA3 of the third anode region is less than the direct current resistance value RA2 of the second anode region 324 given the thicknesses/lengths as illustrated (third anode region is thinner than second and region 324 such that its direct current resistance value is less as direct current resistance directly depends upon length/thickness).
Regarding claim 20, as detailed above, Fujii teaches the cathode/positive electrode is formed to have a positive electrode active material layer 12 of uniform thickness (P28) in some embodiments (see Figs. 4 & 6; Fig. 4 partially reproduced below);

    PNG
    media_image1.png
    186
    358
    media_image1.png
    Greyscale

wherein for sake of convenience, the negative electrode of Fig. 2 is utilized with Examiner-added annotations of the reference numerals for the positive electrode to shown what the taught positive electrode 10 having a positive electrode active material 12 of uniform thickness looks like in conjunction with the labels for the different sections 121, 124 for ease of explanation .
	

    PNG
    media_image2.png
    132
    420
    media_image2.png
    Greyscale

The cathode 10 thus further comprises a third cathode region (illustrated to the right of 124 as a region between the dashed lines) that is between the second cathode region 124 and the uncoated region of the cathode substrate.  Given the thickness is uniform throughout (P28), a direct current resistance value RC3 of the third cathode region is intrinsically equal to the direct current resistance value RC2 of the second cathode region 124.
Fujii teaches a fourth cathode region (second coated active material region furthest from section 124 between the furthest dashed line to the right and the uncoated region in Figure above), wherein the fourth cathode region comprises an insulation material 13 (shown in Fig. 4, partially reproduced below):

    PNG
    media_image1.png
    186
    358
    media_image1.png
    Greyscale


Regarding claim 21, Fujii teaches wherein the anode 30 further comprises “a fourth anode region” (region 322 less region 324) between the second anode region 324 and the uncoated region of the anode substrate 31, wherein the fourth anode region comprises an insulation material (i.e., binder material such as PVDF- P34).


    PNG
    media_image3.png
    162
    366
    media_image3.png
    Greyscale

Regarding claim 22, Fujii teaches the cathode/positive electrode is formed to have a positive electrode active material layer 12 of uniform thickness (P28) in some embodiments (see Figs. 4 & 6; Fig. 4 partially reproduced below);

    PNG
    media_image1.png
    186
    358
    media_image1.png
    Greyscale

wherein for sake of convenience, the negative electrode of Fig. 2 is utilized with Examiner-added annotations of the reference numerals for the positive electrode to shown what the taught positive electrode 10 having a positive electrode active material 12 of uniform thickness looks like in conjunction with the labels for the different sections 121, 124 for ease of explanation .
	

    PNG
    media_image2.png
    132
    420
    media_image2.png
    Greyscale



    PNG
    media_image1.png
    186
    358
    media_image1.png
    Greyscale

Note the taught binders of the cathode layer such as PVDF, present within the fourth cathode region, also read on “wherein the fourth cathode region comprises an insulation material.”

Claim Rejections - 35 USC § 102/103 
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

alternatively rejected under 35 U.S.C. 103 as obvious over Fujii et al. (US 2018/0366786).
Regardingly claim 18, Fujii teaches wherein a direct current resistance value of RA2 of the second anode region 324 is intrinsically less than a direct current resistance value RA1 of the first anode region 321 as detailed above given the difference in thicknesses (i.e. lengths), wherein direct current resistance is directly dependent upon the thickness/length of the conductor:

    PNG
    media_image3.png
    162
    366
    media_image3.png
    Greyscale

*Note that in addition to section 324, the portion to the right of this that is even thinner can be relied upon (within the overall confines of 322 less section 324, or alternatively the whole region 322).  

As illustrated above, the difference in thicknesses/lengths, which directly correlates to the obtained direct current resistance value, is such that it appears intrinsic that section 324 (or 322 less 324) (“second anode region”) would have a value less than or equal to 98% of a direct current resistance value RA1 of the first anode region 321.   
 Alternatively, Fujii optimizes these values but in different terms (see P18 with respect to charging capacity ratios) and the entire endeavor is optimizing the thin part(s) [second anode region 324 (and/or 322) in the claimed instance] of a given electrode relative to what is the flat part 321 (first anode region).  Accordingly, determining the appropriate thickness of the thin 
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to determine the optimum or workable ranges for the thicknesses/lengths of these regions which are taught as directly impacting charging capacity ratio as well as intrinsically impacting direct current resistance values given Fujii optimizes these values relative to one another in order to obtain what are “flat” and “thin” parts of an electrode in order to improve the reliability, durability and capacity of the lithium ion battery (P16-23, 36; entire disclosure relied upon).  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
The Courts have held the following:
“Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.  In re Hoeschele,406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).

Lastly, it is noted that the range presented of “less than or equal to 98%” essentially encompasses all possibilities outside of some value less than 100.0 (i.e., 99.9999999) to some 

Response to Arguments
14.	Applicant's arguments filed 3/1/2022 have been fully considered.  Applicant’s principal arguments with respect to any maintained rejections are reproduced below and respectfully addressed.
	1)  Fujii has been amended to clarify the cited order of the regions. Fujii does not teach a first cathode region, a second cathode region and an uncoated region of the cathode substrate in sequence, or a first anode region, a second anode region and an uncoated region of the anode substrate in sequence.

	Response:  The prior application of Fujii (Fig. 2) meets the claimed feature argued.  The updated rejection of record (to address the remaining amended features) also teaches the sequence of components as claimed.  Accordingly, the argument is not persuasive.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AMANDA J BARROW/Primary Examiner, Art Unit 1729